COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Senior Judge Baker
Argued at Norfolk, Virginia


RANDY M. KING
                                       MEMORANDUM OPINION * BY
v.        Record No. 2619-97-1         JUDGE RICHARD S. BRAY
                                         DECEMBER 8, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    Von L. Piersall, Jr., Judge
          (LeeAnn Bierowicz, Assistant Public Defender,
          on brief), for appellant. Appellant
          submitting on brief.

          Steven A. Witmer, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.



     Randy M. King (defendant) was convicted by a jury for

operating a motor vehicle after being adjudged an habitual

offender, a second offense.   On appeal, defendant complains that

the trial court erroneously admitted into evidence his

inculpatory statement to police.   We disagree and affirm the

conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to

disposition of the appeal.

     Upon review from a trial court's denial of a motion to

suppress, we consider the evidence in the light most favorable to

the prevailing party, granting to it all reasonable inferences
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
fairly deducible therefrom.    Commonwealth v. Grimstead, 12 Va.

App. 1066, 1067, 407 S.E.2d 47, 48 (1991).

     The record discloses that a vehicle operated by defendant

collided with one driven by Molly Baines.    Immediately following

the accident, Baines approached the car occupied by defendant and

found him "lying in the street."   Defendant "apologized" and

explained that he was experiencing "chest pains and . . . trying

to get to the emergency room" of a nearby hospital.   Portsmouth

Police Officer Patrick Hudgens arrived at the scene shortly

thereafter, an ambulance was summoned, and defendant was

transported to the hospital.   Both Baines and Hudgens detected an

odor of alcohol about defendant and noted his "bloodshot eyes."
     Pursuing his investigation of the accident, Officer Hudgens

followed defendant to the hospital and, en route, ascertained

through a "DMV check" that he had been adjudicated an habitual

offender.   While in the emergency room, Hudgens was allowed

access to defendant, then still "behind a white curtain," and

inquired "why [defendant] was operating the vehicle on a revoked

license."   Defendant responded "that he was only driving because

he thought he was having a heart attack and he needed to get to

the hospital."   Defendant was released from the hospital after

"about an hour."

     In a pretrial motion and, again, during trial, defendant

moved the court to suppress his statement, contending that it was

the product of a custodial interrogation unattended by the



                                - 2 -
requisite Miranda warnings, and, therefore, inadmissible into

evidence.     See Miranda v. Arizona, 384 U.S. 436 (1966).    The

trial court, however, denied the motions, and the instant

conviction and appeal followed.

     It is well established that the safeguards of Miranda

pertain only to "custodial interrogation."       See Pruett v.

Commonwealth, 232 Va. 266, 271, 351 S.E.2d 1, 4 (1986), cert.

denied, 482 U.S. 931 (1987).    In determining whether a suspect is

"in custody" for Miranda purposes, "'the ultimate inquiry is
simply whether there is a "formal arrest or restraint on freedom

of movement" of the degree associated with formal arrest.'"

Harris v. Commonwealth, 27 Va. App. 554, 564, 500 S.E.2d 257, 262

(1998) (quoting California v. Beheler, 463 U.S. 1121, 1125 (1983)

(citation omitted)).    Resolution of this issue "presents a mixed

question of law and fact qualifying for independent review" on

appeal.     Thompson v. Keohane, 516 U.S. 99, 102 (1995).    However,

"[w]e review the trial court's findings of historical fact only

for 'clear error.'"     Quinn v. Commonwealth, 25 Va. App. 702, 712,

492 S.E.2d 470, 475 (1997) (citations omitted).      To prevail,

defendant must "show that the trial court's decision constituted

reversible error."     Id. (citation omitted).

     Here, the statement in issue was prompted by a single

question, posed by one police officer to an unrestrained

defendant, in a neutral hospital setting, incidental to the

routine investigation of a traffic accident.      Clearly, such




                                 - 3 -
circumstances did not create the "'sort of coercive environment

to which Miranda by its terms was made applicable, and to which

it is limited.'" 1   Burket v. Commonwealth, 248 Va. 596, 605, 450

S.E.2d 124, 129 (1994), cert. denied, 514 U.S. 1053 (1995)

(quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977)); see

Bottenfield v. Commonwealth, 25 Va. App. 316, 329, 487 S.E.2d

883, 889 (1997) (citation omitted) ("Miranda does not apply to a

police officer's general questioning in the course of the

fact-finding process.").
     Accordingly, the trial court properly admitted the statement

into evidence, and we affirm the conviction.

                                                          Affirmed.




     1
          "Any interview of one suspected of a crime by
          a police officer will have coercive aspects
          to it, simply by virtue of the fact that the
          police officer is part of a law enforcement
          system which may ultimately cause the suspect
          to be charged with a crime. But police
          officers are not requested to administer
          Miranda warnings to everyone whom they
          question. Nor is the requirement of warnings
          to be imposed simply . . . because the
          questioned person is one whom the police
          suspect. Miranda warnings are required only
          where there has been such a restriction on a
          person's freedom as to render him 'in
          custody.'"

Burket v. Commonwealth, 248 Va. 596, 604-05, 450 S.E.2d 124, 129
(1994) (quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977)).




                                - 4 -